                         AMENDED CERTIFICATE OF SERVICE


        Jason P. Sultzer, an attorney, hereby certifies that he caused the above and foregoing

Notice of Appearance to be served upon counsel of record in this case via the U.S. Judicial Panel

on Multidistrict Litigation CM/ECF System on this day March 9, 2021.

        The above and foregoing Notice of Appearance was served upon the following parties

as below addressed, via first class mail on this day, March 11, 2021:


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


The Hain Celestial Group
111 Marcus Ave,
Lake Success, NY 11042




                                                __________/s/ Jason P. Sultzer______________
                                                          Jason P. Sultzer, Esq.
